United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 11, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-10237
                        Conference Calendar



ELIBERTO G. REYNA

                                    Plaintiff-Appellant,

versus

GARY JOHNSON; DOUG DRETKE, DIRECTOR OF   CLASSIFICATION; BILL
CHEATHAM, Classification; KENNETH LEE,   Classification;
DANNY HORTON, Warden; JAMES MOONEYHAM,   Assistant
Warden; DEBORAH FORD; TEXAS DEPARTMENT   OF
CRIMINAL JUSTICE, BOARD OF DIRECTORS;
MARY A. JOHNSON, Mail Room Clerk,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 7:04-CV-202
                      --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Eliberto G. Reyna, Texas prisoner # 322163, along with 10

fellow prisoners housed at the James V. Allred Unit of the Texas

Department of Criminal Justice, proceeding pro se, filed the

instant 42 U.S.C. § 1983 action against various prison officials,

complaining about the conditions of confinement.    They attempted

to bring the case as a class action pursuant to FED. R. CIV. P.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-10237
                                 -2-

23.   The district court, inter alia, denied class certification.

Reyna now appeals, arguing that the requirements for class

certification have been met.

      The class certification decision is not properly before us

because the district court’s order, which is interlocutory in

nature, does not satisfy 28 U.S.C. § 1292(b).    See Chevron USA,

Inc. v. School Bd. Vermillion Parish, 294 F.3d 716, 720 (5th Cir.

2002).   Moreover, this court previously denied Reyna’s

application to this court for permission to appeal the

certification decision pursuant to FED. R. CIV. P. 23(f).   See

Reyna v. Johnson, No. 05-00007 (5th Cir. June 16, 2005)

(unpublished).

      The appeal is without arguable merit and is DISMISSED AS

FRIVOLOUS.   See Howard v. King, 707 F.2d 215, 220 (5th Cir.

1983); 5TH CIR. R. 42.2.   Reyna is CAUTIONED that the dismissal of

this appeal as frivolous counts as a strike under 28 U.S.C.

§ 1915(g) and that if he accumulates three strikes, he will not

be able to proceed in forma pauperis in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).

      Reyna’s motions (1) for a writ of prohibition or restraining

order; and (2) to stay the district court proceedings are DENIED.